Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 06/22/2022, wherein Claims 1, 2, 7, 8 and 11 were amended and Claim 6 was cancelled. Claim 6 objection was removed, in view of the cancelled claim. Elected Claims 1-6 remain pending and have been examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji Sugakawa 
 (US 20160155721 A1; Hereinafter “Sugakawa”)
Regarding Claim 1 Sugakawa discloses A bonding apparatus (41, See Fig. 6), comprising: 
a holder having thereon an attraction surface (suction region 194) configured to horizontally attract a substrate(Wu, Fig. 7) and including, multiple regions (See 194a and 194b)  in which attracting pressures for attracting the substrate are controlled independently (See ¶70, “The suction regions 194a and 194b surrounded by the upper wafer W.sub.U, the body part 190 and the rib 192 are respectively vacuum-drawn from the suction holes 195a and 195b” and Fig. 7 where Vaccum Pumps 197a and 197b operate the suction holes independently); multiple attracting pressure generators (Vacuum Pumps 197a and 197b, See Fig. 7) configured to independently generate the attracting pressures respectively in the multiple regions forming the attraction surface; multiple attracting pressure adjusters (Suction Pipes 196, See Fig. 7) configured to independently adjust the attracting pressures respectively generated by the attracting pressure generators (See Fig. 7 and See ¶68-70);
 a facing holder (214, See Fig. 7) configured to be arranged to face the holder and hold a second substrate(WL, See Fig. 7), which is another substrate to be bonded to the substrate; 
a pusher (201, See Fig. 7) configured to press down a central portion of the second substrate onto a central portion of the substrate(See Fig. 10 Step 16 and ¶104); and 
a controller (70, See Fig. 1 and ¶12) configured to control the multiple attracting pressure generators, the multiple attracting pressure adjusters (¶12), and the pusher, wherein the holder comprises ribs configured to separate the multiple regions (See ¶12 and ¶49), 
wherein the controller is further configured to control a distortion of the substrate(See  ¶72 and ¶85), by contacting the central portion of the second substrate with the central portion of the substrate (See  ¶72 and ¶85; “Suppress vertical distortion”) and generating Page 2 of 9different attracting pressures from one region Submission dated June 22, 2022to another region,(See Fig. 17, and ¶125 “At this time, the operation of the first vacuum pump 197a is stopped to stop the vacuum-drawing of the upper wafer WU from the first suction holes 195a in the first suction region 194a. The second vacuum pump 197b is operated to vacuum-draw the second suction region 194b from the second suction holes 195b.”, demonstrating how the first region and the second region are being controlled independently and have different attracting pressures) such that a plurality of alignment marks (adjustment points a1-a3, See Fig. 11 and ¶ 106) formed on the substrate (See ¶ 106 “adjusting points are set on the front surface WU1 of the upper wafer WU”) and a plurality of alignment marks (adjustment points and b1 to b3 Fig. 11 and ¶ 106) formed  on the second substrate (See ¶ 106 “adjusting points B 1 , B 2 and B 3 is set on the front surface WL1 of the lower wafer WL”) are respectively overlapped, when viewed in a vertical direction (See ¶ 109 “the position adjusting points A 1 , A 2 and A 3 of the upper wafer WU and the position adjusting points B 1 , B 2 and B 3 of the lower wafer WL are respectively matched with each other”), while an entire bonding surface of the substrate and an entire bonding surface of the second substrate are bonded. (When the wafers are overlapped a scaling value is obtained by bonding the wafers see ¶ 112 and 113 “The scaling value is previously found by measuring a scaling value of the overlapped wafer WT which is obtained by actually bonding the upper wafer WU and the lower wafer WL” thus, meeting the limitation of the marks or adjustment points being respectively overlapped, when viewed in a vertical direction, while an entire bonding surface of the substrate and an entire bonding surface of the second substrate are bonded”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji Sugakawa (US 20160155721 A1; Hereinafter “Sugakawa”) in view of Oshida Hideki (JP2015038982A; Hereinafter “Hideki”).
Regarding Claim 2 Sugakawa discloses the bonding apparatus of Claim 1, wherein the multiple regions (194a and 194b) include a first region having a circular shape (198, See Fig. 8) and a second region having an annular shape (Area Outside of 198 thru rib 192, See Fig. 8) and disposed at an outside of the first region in a diametrical direction (See Fig. 8)
Sugakawa is silent to the the holder having, in the second region, plural regions in which the attracting pressures are controlled independently, and the controller generates the different attracting pressures in a first portion of the second region and a second portion of the second region. Hideki teaches a similar bonding apparatus, wherein the holder (21, Fig. 1) has, in the second region (combination of 26b and 26c, See Fig. 1), plural regions (26b1 to 26b4 and 26c1 to 26c4) in which the attracting pressures are controlled independently (See Fig. 4, and ¶23), and the controller generates the different attracting pressures in a first portion of the second region and a second portion of the second region(See ¶23 on how the regions can be controlled independently).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding apparatus of Sugakawa to incorporate the teachings of Hideki and provide the bonding apparatus second region with plural regions in which the attracting pressures are controlled independently and the controller generates the different attracting pressures in a first portion of the second region and a second portion of the second region. Doing so would aid in getting the substrate with an excellent warp or deformation (See ¶10), thereby allowing the substrate to be held with flatness (See ¶10).
Regarding Claim 3 Sugakawa as modified by Hideki discloses the bonding apparatus of Claim 2, wherein the holder has, as the plural regions in which the attracting pressures are controlled independently (26b1-4 and 26c1-4 See Fig. 4, and ¶23 of Hideki),  multiple ring regions (26b and 26c See Fig. 4 of Hideki) formed by dividing the second region in the diametrical direction (As taught by Hideki the Second region is combination of 26b and 26c, thus dividing them would form ring regions 26b and 26c See Fig. 4 of Hideki), and the controller generates the different attracting pressures in at least a part of a first one of the multiple ring regions and in at least a part of a second one of the multiple ring regions (Fig. 4 and ¶20-23).
Regarding Claim 4 Sugakawa as modified by Hideki discloses the bonding apparatus of Claim 2, wherein the holder has, as the plural regions in which the attracting pressures are controlled independently (26b1-4 and 26c1-4 See Fig. 4, and ¶23), multiple circular arc regions formed by dividing a peripheral end of the second region in a circumferential direction(As taught by Hideki the peripheral end of the second region would be 26-c1-4), and the controller generates the different attracting pressures in neighboring two of the multiple circular arc regions. (See Fig. 4, and ¶23)  
Regarding Claim 5 Sugakawa as modified by Hideki discloses the bonding apparatus of Claim 2, wherein the holder has, as the multiple regions in which the attracting pressures are controlled independently, (26b1-4 and 26c1-4 See Fig. 4, and ¶23) multiple division regions formed by dividing the first region in the diametrical direction (See Fig. 4 where As taught by Hideki 26b and 26c are divided in the diametrical direction), and the controller generates the different attracting pressures in neighboring two of the multiple division regions (See ¶23 of Hideki, on how the regions can be controlled independently)
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new interpretation as necessitated by amendment.
See above rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 30, 2022